250 F.3d 764 (D.C. Cir. 2001)
In re:  Sealed Case
No. 00-3076
United States Court of Appeals  FOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued February 8, 2001Decided May 11, 2001

Appeal from the United States District Court  for the District of Columbia (No. 00ms00409)
Before:  Edwards, Chief Judge, Ginsburg and Tatel,  Circuit Judges.
Opinion for the Court filed by Circuit Judge Ginsburg.
Ginsburg, Circuit Judge:


1
A witness before a grand jury  sitting in the United States District Court for the District of  Columbia testified that he had received a copy of the qui tam  complaint in a certain sealed civil proceeding then pending  before a different federal district court.  Two prosecuting  attorneys from the Department of Justice, acting upon their  own initiative and without the approval of the court supervising the grand jury (hereinafter sometimes referred to as the  grand jury court), informed the judge hearing the qui tam  case of the breach of the seal and provided him with a  summary of the witness's testimony before the grand jury. That judge then sent a letter to the district court here  requesting a copy of the relevant testimony, and the Government moved the court ex parte to transmit the testimony  pursuant to Federal Rule of Criminal Procedure 6(e)(3)(E). The court acceded and ordered the relevant portions of the  grand jury transcript transmitted to the court that had  requested them (hereinafter sometimes referred to as the qui  tam court).


2
The plaintiffs in this case, including the witness who testified before the grand jury about the breach of the seal, are  also plaintiffs in the qui tam action;  they are aggrieved  because divulgement and subsequent transmission of the  grand jury testimony have jeopardized their entitlement to  share in the financial settlement in the civil case.  The  plaintiffs appeal from the district court's denial of two motions:  one requesting that the Government be ordered to  show cause why it should not be held in contempt for  violating Rule 6(e) by divulging to the qui tam court a matter  occurring before the grand jury;  and another seeking vacatur  of the district court's order transmitting the testimony to that  court because the order did not comply with the requirements  of Rule 6(e)(3)(E).


3
As to the first motion, we hold that although the Government violated Rule 6(e) when the two prosecutors sent a  summary of the testimony to the qui tam court without the  approval of the court supervising the grand jury, the latter  court appropriately declined to order the Government to show  cause why it should not be held in contempt;  the court had  previously ratified the disclosure when it ordered transmission of the testimony.  As to the second motion, we hold that  the court's transmission of the testimony failed to comply  with Rule 6(e)(3)(E) because the court did not include the  required "written evaluation of the need for continued grand  jury secrecy";  only if the court upon remand properly makes  and transmits such an evaluation will its transmission of the  materials be valid.


4
I. Background*


5
In 1996 a certain party filed a qui tam complaint under the  False Claims Act, 31 U.S.C. 3730, with a district court in  another circuit.  That court ordered the proceedings sealed,  as required by 31 U.S.C. 3730(b)(2)-(b)(4).  The plaintiffs in  this case later filed in that same district a separate qui tam  complaint substantially similar to the first such complaint,  and the two complaints were consolidated (along with other  similar complaints).  Although the qui tam court ultimately  dismissed the present plaintiffs' complaint on a jurisdictional  ground, the parties later entered into a settlement agreement  under which these plaintiffs were to share in the proceeds.


6
Subsequently a grand jury was impaneled by the district  court in the District of Columbia to investigate allegations  that certain government employees had received payments  out of the aforementioned settlement.  The Criminal Division  of the Department of Justice handled the investigation.  One  of the plaintiffs in this case testified before the grand jury  that he had received from a government employee a copy of  the first complaint filed under seal with the qui tam court. The witness (and present plaintiff) testified that he promptly  returned the complaint to the sender and advised the sender  that he should not have sent it.  Acting upon this testimony,  agents from the Office of the Inspector General (OIG) in the  Department of the Interior interviewed the sender, who said  that he had indeed sent the complaint for the purpose of  getting advice but that he had not known the complaint was  under seal.


7
On July 18, 2000 two prosecutors from the Department of  Justice filed with the qui tam court, under seal and ex parte, a  document they styled "Notice to the Court of A Breach of  Seal."  In that document the prosecutors summarized the  nature of the grand jury proceedings, the substance of the  witness-plaintiff's testimony, and the answers the sender gave  in the ensuing interview with OIG agents.  With respect to  the grand jury testimony, they specifically stated "[the witness] testified that he received a copy of the then-sealed ...  qui tam from [the government sender]."  The prosecutors  also explained that the grand jury proceeding was ongoing  and asked the qui tam court, in order to avoid interfering  with their criminal investigation, to afford the DOJ an opportunity to seek a stay of the civil proceedings should the court  decide to disclose the breach of seal to the qui tam parties.


8
In response, the qui tam court urged the Government to  move the grand jury court under Rule 6(e) to transmit the  grand jury testimony to it for review, which the Government  did on July 26.  Immediately thereafter the qui tam court  sent its own letter to the grand jury court requesting transmission of the testimony.  On August 1 the grand jury court  held a sealed, ex parte proceeding at which only the Government was represented;  there the court balanced the need for  grand jury secrecy against the public interest in avoiding an  injustice in the qui tam case, and ordered transmission of the  relevant grand jury materials to the qui tam court.


9
On August 9 the qui tam court held a sealed, in camera  hearing attended by counsel for all the plaintiffs sharing in  the settlement.  Having considered the objections of the  plaintiffs in this case and the public interest in grand jury  secrecy, the qui tam court nonetheless decided to disclose to  the other plaintiffs that the plaintiffs in this case had illicitly  learned of the initial sealed complaint before filing their own: the "integrity of the court ha[d] been violated" and the  plaintiffs in this case "should not be allowed to keep the gains  that they have made because of their bad faith filing" of a  copycat complaint.  At the same time, the qui tam court  invited the other plaintiffs to consider initiating civil contempt  proceedings against these plaintiffs;  it also suggested that it  might initiate proceedings to sanction them for criminal contempt.  The plaintiffs here represent that other plaintiffs in  the qui tam case have indeed since "filed contempt motions  against [them] and requested disgorgement of all past settlement monies paid to [them]";  and that the qui tam court "has  frozen all future settlement money" owed to them under the  settlement agreement.


10
Thus aggrieved by the disclosure of the grand jury testimony, these plaintiffs moved the grand jury court to (1) order  the Government to show cause why it should not be held in  contempt for disclosing the testimony in the "Notice" to the  qui tam court;  and (2) vacate its order transferring grand  jury testimony to the qui tam court.  The grand jury court  denied both motions because it had already determined that  the competing interests weighed in favor of transmission and  it "s[aw] no good reason to revisit [its prior] ruling."  The  plaintiffs now appeal from the denial of those motions.

II. Analysis

11
As the Supreme Court has said, "the proper functioning of  our grand jury system depends upon the secrecy of grand  jury proceedings."  Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 218 (1979).  That secrecy safeguards vital  interests in (1) preserving the willingness and candor of  witnesses called before the grand jury;  (2) not alerting the  target of an investigation who might otherwise flee or interfere with the grand jury;  and (3) preserving the rights of a  suspect who might later be exonerated.  Id. at 219.  In order  to protect these interests, "[b]oth Congress and th[e] Court  have consistently stood ready to defend [grand jury secrecy]  against unwarranted intrusion.  In the absence of a clear  indication in a statute or Rule, we must always be reluctant to  conclude that a breach of this secrecy has been authorized." United States v. Sells Engineering, Inc., 463 U.S. 418, 425  (1983).


12
Rule 6(e)(2) protects the secrecy of grand jury proceedings  by specifying that "[a]n attorney for the government ... shall  not disclose matters occurring before the grand jury, except  as otherwise provided for in these rules."  The exceptions  permit disclosure:  (i) to an attorney for the Government in  the performance of that attorney's duty;  (ii) to such government personnel as an attorney for the Government deems  necessary to assist an attorney in enforcing federal criminal  law;  or (iii) to another federal grand jury.  Rule 6(e)(3)(A)  and (3)(C)(iii).  The Rule also permits, when directed by a court, disclosure:  (i) preliminary to or in connection with a  judicial proceeding;  (ii) at the request of a criminal defendant  if the defendant shows cause;  or (iii) to an appropriate state  or local official for the purpose of enforcing state criminal law. See Rule 6(e)(3)(C).  It is against this legal background that  we analyze the two motions here at issue.


13
A. Motion To Order Government To Show Cause Why It Should Not Be Held in Contempt


14
The plaintiffs moved the district court to order the Government to show cause why it should not be held in civil  contempt for disclosing grand jury testimony to the qui tam  court.  The plaintiffs also sought equitable relief for the  alleged civil contempt, thereby asserting a cognizable interest  in preventing transmittal of the grand jury testimony.  Cf.  Barry v. United States, 865 F.2d 1317, 1322 (D.C. Cir. 1989)  (private party lacks cause of action for civil contempt without  other equitable relief).


15
We readily agree with the plaintiffs that the Government  violated Rule 6(e)(2) when, without prior authorization from  the grand jury court, it filed with the qui tam court the  Notice summarizing the grand jury testimony of one of the  present plaintiffs.  Indeed, the Government does not dispute  that its summary of the plaintiff's testimony in the Notice  embraces "matters occurring before the grand jury," Rule  6(e)(2), or that its summary does not come within any exception enumerated in the Rule.


16
The Government instead takes the untenable and disturbingly cavalier position that "[a] sealed, ex parte, conveyance of  grand jury information to a federal judge who is acting in his  judicial capacity is not a 'disclosure' within the meaning of the  grand jury secrecy rule."  For this the Government relies  upon that eminent legal authority, Webster's New Collegiate  Dictionary (1977), which defines to "disclose" as to "expose to  view" or to "make known or public."  By this logic the  Government presumably would have us read the Rule to  permit any revelation of matters occurring before a grand  jury as long as it is not made to "the public" or at least a  member thereof.  That position, however, is foreclosed by the Rule itself, which expressly provides that grand jury information may in specified circumstances be conveyed to "an attorney for the government," "government personnel," "another  federal grand jury," and "an appropriate official of a state or  subdivision of a state";  the necessary implication is that  absent such express exceptions, sharing grand jury information with those persons would be a prohibited disclosure even  though they are not "the public." Moreover, the Government's interpretation of the Rule  defies the Supreme Court's clear instruction in Sells Engineering, 463 U.S. at 425-27, that exceptions to Rule 6(e) must  be narrowly construed and that secrecy concerns extend to  disclosures made to (and indeed, within) the Government  itself.  There the Court rejected the argument that Rule  6(e)(3)(A)(i) permits the disclosure of grand jury material to  an attorney on the civil -as opposed to the criminal -side  of the DOJ:


17
[D]isclosure to Government bodies raises much the same concerns that underlie the rule of secrecy in other contexts.  Not only does disclosure increase the number of persons to whom information is available (thereby increasing the risk of inadvertent or illegal disclosure to others), but it renders considerably more concrete the threat to the willingness of witnesses to come forward and to testify fully and candidly.  If a witness knows or fears that his testimony before the grand jury will be routinely available for use in governmental civil litigation or administrative action, he may well be less willing to speak for fear that he will get himself into trouble in some other forum.


18
463 U.S. at 432.  The disclosure the Government made in this  case clearly implicates the Sells Court's concern about penalizing a witness for testifying:  Although the disclosure was  made to the qui tam court and not to a government attorney  for use in a civil investigation, the result has been that civil  contempt proceedings were brought against the plaintiffs in  this case, they may be required to disgorge the proceeds of  their settlement, and they face the possibility that the qui tam court itself will initiate criminal contempt proceedings against  them.  Whatever the equities of the matter in the qui tam  court, therefore, we have no doubt that this revelation is  within the core concern of Rule 6(e).


19
With respect to the specific provisions of the Rule, we  simply do not understand how the Government can both  concede the Rule "does not explicitly authorize a government  attorney to give grand jury materials to the federal judge  presiding over the civil litigation," and yet maintain the Rule  does not "prohibit the prosecutor from communicating some  grand jury information to the judge."  The Rule on its face  prohibits such a communication because it does not except it  from the general prohibition.  Again, to hold otherwise clearly would contradict the teaching of the Court in Sells, 463 U.S. at 425.  The Government's effort to show there is a place  for implied exceptions to the Rule by noting that it "routinely  includes grand jury information in sealed search warrant  affidavits" comes to naught:  as the plaintiffs point out, that  use of grand jury information is expressly authorized by Rule  6(e)(3)(A)(i) ("Disclosure otherwise prohibited ... may be  made to ... such government personnel ... as are deemed  necessary by a[ government] attorney to assist ... in the  performance of such attorney's duty to enforce federal criminal law").


20
The Government's remaining arguments from the Rule  itself are easily dispatched.  It argues that because Rule  6(e)(3)(C) excepts certain disclosures when "permitted [or  directed] by a court," the Rule necessarily excludes from the  definition of "disclos[ure]" any communication of grand jury  information to a court;  the Government's reasoning is that  the permitting or directing court must have "some knowledge  of the grand jury material" in order to decide whether it  should be disclosed.  In this case, however, the grand jury  material is to be used in another "judicial proceeding," as  provided in Rule 6(e)(3)(C)(i);  and because Rule 6(e)(D)  specifies the federal district court "in the district where the  grand jury convened" as the court that may authorize such a  disclosure, the Government's unauthorized disclosure of the  material to any other court is indeed a prohibited disclosure.


21
We therefore need not decide whether revelation of grand  jury materials to a different court pursuant to another of the  exceptions enumerated in Rule 6(e)(3)(C) necessarily constitutes a disclosure, but we do note that the Government cites  no precedent -nor do we know of any -holding that it does  not.  The Government also argues that use of the word  "transmit[ ]" in Rule 6(e)(3)(E) to describe the movement of  grand jury material from a court supervising a grand jury to  a federal district court in another district for use in a judicial  proceeding there means that the revelation of information to  a court is not a "disclosure."  This argument is plainly  misconceived because Rule 6(e)(3)(E) specifically requires  that the court supervising the grand jury transmit to the  other court "a written evaluation of the need for continued  grand jury secrecy" along with the grand jury material;  that  prescription would be meaningless if free movement of grand  jury information among courts were permitted in any event.


22
For the foregoing reasons there can be no doubt that the  two prosecutors violated the proscription of Rule 6(e) on July  18 when they sent their Notice to the qui tam court.  The  proper course would have been for the Government to petition the grand jury court to transmit the materials pursuant  to Rule 6(e)(3)(E).  And on July 26 -as we have seen  before -the Government did just that.


23
When the plaintiffs moved the grand jury court on August  14 to order the Government to show cause why it should not  be held in contempt, they undoubtedly made out a prima facie  case that the Government had violated Rule 6(e) on July 18. Although the grand jury court's ultimate decision whether to  hold the Government in contempt would be subject to review  only for abuse of discretion, see Rule 6(e)(2) ("a knowing  violation ... may be punished"), ordinarily "[o]nce a prima  facie case is shown, the district court must conduct a 'show  cause' hearing," Barry v. United States, 865 F.2d 1317, 1321  (D.C. Cir. 1989) (emphases added);  at that hearing the Government's burden would be "to rebut the inferences drawn  from the [evidence] establish[ing] the prima facie case" that it  had violated the Rule.  In re Sealed Case No. 98-3077, 151 F.3d 1059, 1075 (D.C. Cir. 1998).  In this case the grand jury court did not err in denying the plaintiffs' show cause motion,  however, because there was no possibility the court would  give the plaintiffs the relief they sought.  The overwhelming  fact is that on August 1 the grand jury court had itself  determined upon a proper request from the Government that  the underlying testimony summarized in the Notice should be  transmitted to the qui tam court.  As such, it would have  been pointless for the grand jury court to hold a show cause  hearing:  Because the Government could not undo the July 18  disclosure, holding the Government in civil contempt would  serve no useful purpose;  the court would in no event have  ordered the recall and suppression of the materials, and it  was quite right in "see[ing] no good reason to revisit [its  prior] ruling [transmitting the testimony]."  Accordingly, notwithstanding the Government's initial violation of the Rule,  we affirm the district court's denial of the plaintiffs' motion to  require the Government to show cause why it should not be  held in contempt.


24
B. Motion To Vacate the Order To Transfer Grand Jury Material


25
Rule 6(e) specifies how and under what conditions one  federal district court may transmit grand jury material to  another federal district court for possible disclosure in a  judicial proceeding in the transferee court:  A petition is to be  filed in the district where the grand jury convened;  if the  Government is the petitioner, then the court may hold an ex  parte hearing to consider the petition.  See Rule 6(e)(3)(D).


26
A matter occurring before a grand jury may not be disclosed unless there is a "particularized need" therefor;  that  is, only if the "material [sought] is needed to avoid a possible  injustice in another judicial proceeding, ... the need for  disclosure is greater than the need for continued secrecy, and  ... the[ ] request is structured to cover only material so  needed."  Douglas Oil Co., 441 U.S. at 222.  In the case just  cited the Court held that the appropriate procedure generally  is for the court of the district in which the grand jury  convened,


27
after making a written evaluation of the need for continued grand jury secrecy and a determination that the limited evidence before it showed that disclosure might be appropriate, to send the requested materials to the court[ ] where the civil cases were pending.  The [transferee] court, armed with [its] special knowledge of the status of the civil actions, then [may] consider[ ] the requests for disclosure in light of the supervisory court's evaluation of the need for continued grand jury secrecy. In this way, both the need for continued secrecy and the need for disclosure [can be] evaluated by the courts in the best position to make the respective evaluations.


28
Id. at 230-31.  Rule 6(e)(3)(E) now codifies this procedure: "The court [where the grand jury convened] shall order  transmitted to the court to which the matter [i.e. the petition  for disclosure] is transferred the material sought to be disclosed ... and a written evaluation of the need for continued  grand jury secrecy."


29
In this case, however, the order of the court transmitting  grand jury material to the qui tam court did not comply with  Rule 6(e)(3)(E).  The court failed to transmit a "written  evaluation of the need for continued grand jury secrecy."


30
The Government notes that later, in addressing the plaintiffs' motion to vacate its order transferring the grand jury  materials to the qui tam court, the grand jury court said  that prior to ordering the transfer it had "balanced such  need [for continuing secrecy] against the asserted interest in  avoiding injustice in another federal district court."  The  grand jury court's performance under Rule 6(e) is nonetheless deficient in three respects:  First, it did not supply a  "written evaluation" to the qui tam court, along with the  grand jury materials, as contemplated by the Rule.  Second,  the court's subsequent statement that it had balanced the  competing interests -even had it been made before rather  than after the transmission -was too conclusory to inform  the qui tam court's balancing by conveying the grand jury  court's knowledge of the continuing need for grand jury  secrecy in the particular circumstances of this investigation.  Third, the grand jury court overreached in balancing the  interest in secrecy -with which it was familiar -against  the need for disclosure, as to which the qui tam court had  the comparative advantage;  it thereby intruded upon the  role of the transferee court, which is to make a fullyinformed determination of the need for disclosure and to  perform the ultimate balancing in accordance with Douglas  Oil Co. and Rule 6(e)(3)(E).  The only way to cure these  defects in any degree is for the grand jury court now to  make a "written evaluation" of the nature and extent of the  need for continued grand jury secrecy and to transmit it to  the qui tam court for that court to make its own, more  completely-informed determination in light of the former  court's submission.


31
The plaintiffs insist, however, that "no remedy other than  recall of all material and total suppression will redress the  harm" they incurred because of the district court's error, and  that the court therefore should have vacated its August 1  order transmitting materials to the qui tam court;  still further, they argue that transfer cannot proceed anew at this  point.  Neither of these propositions is well founded.


32
First, the plaintiffs argue that "even a subsequent disclosure that complied with Rule 6(e)'s mandates could not eradicate the taint created by the government's initial, improper  release of materials to the [qui tam] court."  The exclusionary  rule from which the plaintiffs implicitly borrow is limited to  the cure of constitutional violations;  no precedent supports  its extension to this breach of a Federal Rule of Criminal  Procedure with no constitutional underpinnings.  Nor is there  any taint to eradicate:  The Government's July 26 motion for  release by the grand jury court is in no way the fruit of its  July 18 disclosure to the qui tam court;  the Government  obtained no additional evidence because of its disclosure and  was no better served than if it had properly petitioned the  grand jury court in the first instance.  The plaintiffs' first  cogent articulation of a rationale for their claim of "taint"  came at oral argument, when they suggested that the letter  the qui tam court sent to the grand jury court requesting  transmission of the grand jury testimony was the fruit of the Government's improper disclosure and may have informed  the district court's decision in favor of transmission.  This is  too little, too late;  we are left with no reason to think the  district court would not have ordered the transmission even if  all it knew was that the qui tam court's seal -unbeknownst  to that court -apparently had been breached.


33
Second, the plaintiffs argue that Rule 6(e) categorically  bars disclosure of grand jury materials while the grand jury  is still sitting.  For this they claim support from the Second  Circuit's inability some time ago to identify "a single case  authorizing disclosure of a witness' testimony during the  pendency of grand jury investigations."  In re Bonnano, 344 F.2d 830, 834 (1965).  The Rule itself, however, draws no  distinction between ongoing and completed grand jury proceedings.  The plaintiffs draw our attention to various places  in the Advisory Committee's Notes on Rule 6 where the past  tense is used, and to the reference in Rule 6(e)(3)(E) to "the  need for continued grand jury secrecy" (emphasis added),  which they see as suggesting that the grand jury proceedings  must have been concluded;  but the Government reciprocally  points to Rules 6(e)(2) and (3)(C), which speak in the present  tense of "matters occurring before the grand jury" (emphasis  added), and therefore just as strongly suggest that a proceeding may be ongoing.  More important, however, the Supreme  Court has clearly indicated the inquiry into "particularized  need" would govern regardless whether the grand jury is  ongoing.  See Douglas Oil Co., 441 U.S. at 222 (inquiry  proceeds "even when the grand jury whose transcripts are  sought has concluded its operations").


34
Third, the plaintiffs insist the district court may not proceed ex parte in determining whether to transmit the materials.  The Rule, however, expressly permits the court to  proceed ex parte where the Government is the petitioner, as  it was here.  See Rule 6(e)(3)(D).  The plaintiffs' sole basis  for arguing to the contrary is the Ninth Circuit's statement  that the Government must make "a specific showing of the  need to make the disclosure ex parte," which could be done  only in "the most unusual cases."  United States v. Nix, 21 F.3d 347, 352 (1994).  Nix, however, is on its face limited to cases in which the Government petitions on behalf of a  private litigant and therefore "must make the same showing  as the private litigant would be required to make" -that is,  ordinarily in open court.  Id. at 351-52.  As it would be inapt  to assimilate the qui tam court to a private litigant for this  purpose, we see no reason to doubt the Government may here  petition ex parte as authorized under the Rule.


35
Fourth, the plaintiffs argue that because the judge of the  qui tam court was effectively "the party petitioning for the  material," there would be "an irreconcilable conflict of interest for that selfsame judge to serve as" the ultimate decisionmaker who assesses "particularized need."  Here the plaintiffs conflate the qui tam court's legitimate concern for doing  justice to the parties before it with a personal interest on the  part of the judge;  any decision to disclose the grand jury  materials to the parties in the civil action is for their benefit,  not that of the court.  If the qui tam court -once it receives  the grand jury court's written evaluation of the need for  continued secrecy -in fact orders disclosure, it will be doing  so only because it weighed the competing considerations and  struck the balance on that side.  That is the very process  dictated by the Supreme Court in Douglas Oil Co. and by the  Rule itself, and no bias can be ascribed to the qui tam court  for adhering to it.


36
Finally, the plaintiffs maintain that the provisions of Rule  6(e) authorizing the transmission of grand jury materials "in  connection with a judicial proceeding" are inapposite to this  case;  their claim is that a would-be transferee court cannot  itself be a petitioner under Rule 6(e), nor can the Government  act on its behalf.


37
As to the first aspect of that claim, the plaintiffs try to  make something of the Court's allusion in Douglas Oil Co. to  the "occasional need for litigants" to obtain grand jury transcripts, 441 U.S. at 220, but that obviously does not rule out  the possibility that a district court might likewise need to  obtain a transcript in connection with a "judicial proceeding"  before it.


38
As to the ability of the Government to petition on behalf of  a transferee court, the plaintiffs again seek support from  United States v. Nix.  But the Ninth Circuit did not there  circumscribe the ability of the United States to petition under  Rule 6(e);  quite the contrary, it held that the United States  may petition not only on its own behalf, but also, as it had in  that case, on behalf of a private party.  Id. at 351.  We see no  reason the United States may not likewise petition on behalf  of a federal district court, which has an important interest in  the integrity of its seal.  (We note also, for what it is worth,  that the private parties before that court are the immediate  beneficiaries of any disclosure the qui tam court may make.) The plaintiffs then suggest that because the Sells Engineering decision, above, precludes the Government from using its  access to the grand jury to further its interest in related civil  litigation, "this Court should reject the interpretation that  Rule 6(e)(3)(C)(i) permits disclosure of secret grand jury  materials to a federal court in a collateral civil matter."  The  lesson of Sells, however, is more nuanced than that:  the  Government may not freely use grand jury materials for civil  litigation, but it may obtain a court order for such use under  Rule 6(e)(3)(C)(i).  See 463 U.S. at 442-44. That is all the  Government seeks in this case and all it may obtain in a  properly conducted proceeding upon remand.


39
Evidently the plaintiffs would have us believe that Rule 6(e)  precludes the Government from doing anything to bring  grand jury testimony regarding the breach of a court's seal to  the attention of that court.  That is neither sensible nor  consonant with the judgment reflected in the Rule that the  Government may petition to disclose grand jury material "in  connection with a judicial proceeding."


40
Inexplicably, however, the Government does not characterize its motion to have the district court transmit the materials  to the qui tam court as a "petition" within the meaning of  6(e)(3)(D).  Instead, it represents that "[i]n this case, because  no one had petitioned for disclosure, [the grand jury court]  and [the qui tam court] followed a slightly different procedure," the result of which was that the grand jury court  decided sua sponte to transmit the materials to the qui tam court.  Although the Rule does nothing affirmatively to authorize this procedure, the Government posits that "[s]ubsection D [of Rule 6(e)(2)] merely establishes a process when  someone does 'petition for disclosure.' "


41
We cannot possibly sanction that interpretation.  For one  thing, it would be disingenuous to hold that the district court  acted sua sponte when it ordered grand jury testimony  transmitted in direct response to the Government's motion  and its ex parte appearance (in support of the qui tam court's  written request).  Worse still, we would do substantial violence to the Rule if we were to accept the Government's  proposition that the specification of procedures governing a  petition under Rule 6(e)(3)(C)(i) leaves room for a court to  release materials to another court without having received  such a petition whenever it sees fit and presumably unconstrained by the notice and hearing requirements applicable to  a petition.  Therefore in keeping with the Rule, the district  court should upon remand of this case proceed upon the  understanding that the Government is acting under 6(e)(3)(D)  as a petitioner on behalf of the qui tam court.

III. Conclusion

42
For the foregoing reasons, we affirm the order of the  district court denying the plaintiffs' motion to require the  Government to show cause why it should not be held in  contempt.  We nonetheless remand this matter to the district  court because its order to transfer grand jury materials to the  qui tam court did not comply with Rule 6(e)(3)(E).  Consistent with this opinion, the district court shall transmit to the  qui tam court "a written evaluation of the need for continued  grand jury secrecy."


43
So ordered.



Notes:


*
 Certain factual details are necessarily omitted because this case is  itself under seal.